DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method and system comprising receiving a plurality of latent factors of a mapping between a plurality of users and a plurality of entities and a predicted correlation value for each undefined mapping, computed by a recommender process; for each respective latent factor: identifying, by a computed user semantic model, a plurality of user features of the plurality of users correlated to the respective latent factor; identifying, by a computed entity semantic model, a plurality of entity features of the plurality of entities correlated to the respective latent factor; generate combinations of pairs each including one user feature and one entity feature; for each pair, computing at least one statistical metric indicative of a change relative to the predicted correlation value for the plurality of users and the plurality of entities; selecting at least one pair according to a requirement of the at least one statistical metric; and providing the user feature and the entity feature for each selected at least one pair, classified in G06Q30/0201.
II. Claims 20-21, drawn to a method comprising receiving a mapping between plurality of user latent factors of a plurality of users and a plurality of entity latent factors of a plurality of entities and a predicted correlation value for each undefined mapping, computed by a recommender process; clustering users to create clusters of users according to corresponding user latent factors; clustering entities to create clusters of entities according to corresponding entity latent factors; identifying a plurality of user features common to users of each cluster of users; identifying a plurality of entity features common to entities of each cluster of entities; identifying pairs according to correlations between clusters of users and clusters of entities, each pair including a certain cluster of users and a certain cluster of entities; selecting at least one pair; and providing at least one user feature and at least one entity feature for each selected at least one pair, classified in G06Q30/0201.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as receiving a plurality of latent factors of a mapping between a plurality of users and a plurality of entities and a predicted correlation value for each undefined mapping, computed by a recommender process; for each respective latent factor: identifying, by a computed user semantic model, a plurality of user features of the plurality of users correlated to the respective latent factor; identifying, by a computed entity semantic model, a plurality of entity features of the plurality of entities correlated to the respective latent factor; generate combinations of pairs each including one user feature and one entity feature; for each pair, computing at least one statistical metric indicative of a change relative to the predicted correlation value for the plurality of users and the plurality of entities; selecting at least one pair according to a requirement of the at least one statistical metric; and providing the user feature and the entity feature for each selected at least one pair.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
· the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
· the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
· the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683